Proceeding pursuant to Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Catherine R. Nugent Panepinto, J.], dated Nov. 16, 2015) to review a determination of respondent New York State Division of Human Rights. The determination dismissed petitioner’s complaint.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
*1320Same memorandum as in Matter of Figueroa v New York State Div. of Human Rights (142 AD3d 1316 [2016]).
Present— Whalen, P.J., Carni, Lindley, DeJoseph and NeMoyer, JJ.